Order entered November 28, 2012




                                               In The
                                     Court of 21ppeaIss
                           jfiftb rii5trict of Texao at Oatta5

                                       No. 05-12-00875-CV

                               IRANA HAGHNAZARI, Appellant

                                                 V.

 TIDEWATER FINANCE COMPANY D/B/A TIDEWATER CREDIT K/A/ROOMS TO
                        GO, INC., Appellee

                        On Appeal from the County Court at Law No 4
                                    Collin County, Texas
                           Trial Court Cause No. 004-00232-2012

                                             ORDER
       On November 21, 2012, this Court received notice from Danielle Jackson, Deputy Clerk

for Collin County, that appellant has neither paid nor made arrangements to pay for the clerk's

record in this appeal. If appellant does not provide documentation to this Court that he has done

so within ten days of the date of this order, this case ay be dismissçl vv . hout further notice.



                                                        MOLLY NCIS
                                                        JUSTIC